ENDORSEMENT ROTH IRA PROVISIONS ROTH IRA ENDORSEMENT This contract is established as a Roth IRA as defined in Section 408A of the Internal Revenue Code of 1986, as amended (the "Code") or any successor provision, pursuant to the Owner's request in the Application.Accordingly, this endorsement is attached to and made part of the Contract as of its Issue Date or, if later, the date shown below.Notwithstanding any other provisions of the Contract to the contrary, the following provisions shall apply. RESTRICTIONS ON ROTH IRA To ensure treatment as a Roth IRA, this Contract will be subject to the requirements of Code Section408A, which are briefly summarized below: 1. The Contract is established for the exclusive benefit of the Owner or his or her beneficiaries.The Owner shall be the Annuitant.If this is an inherited IRA within the meaning of Code § 408(d)(3)(C) maintained for the benefit of a designated beneficiary of a deceased individual, references in this document to the “Owner” or “individual” are to the deceased “Owner” or individual. 2. The Contract shall be nontransferable and the entire interest of the Owner in the Contract is nonforfeitable. 3. No amount is required to be distributed prior to the death of the Owner. If this is an inherited IRA within the meaning of Code § 408(d)(3)(C), this paragraph does not apply. 4. (a) Notwithstanding any provision of this IRA to the contrary, the distribution of the Owner's interest in the IRA shall be made in accordance with the requirements of Code § 408(b)(3), as modified by Code§ 408A(c)(5), and the regulations thereunder, the provisions of which are herein incorporated by reference. If distributions are not made in the form of an annuity on an irrevocable basis (except for acceleration), then distribution of the interest in the IRA (as determined under section 4(c)) must satisfy the requirements of Code § 408(a)(6), as modified by Code § 408A(c)(5), and the regulations thereunder, rather than the distribution rules in paragraphs (b), (c), (d) and (e) below. (b) Upon the death of the Owner, his or her entire interest will be distributed at least as rapidly as follows: (i) If the designated beneficiary is someone other than the Owner's surviving spouse, the entire interest will be distributed, starting by the end of the calendar year following the calendar year of the Owner's death, over the remaining life expectancy of the designated beneficiary, with such life expectancy determined using the age of the beneficiary as of his or her birthday in the year following the year of the Owner's death, or, if elected, in accordance with paragraph (b)(iii) below.If this is an inherited IRA within the meaning of Code § 408(d)(3)(C) established for the benefit of a nonspouse designated beneficiary by a direct trustee-to-trustee- transfer from a retirement plan of a deceased individual under Code § 402(c)(11), then, notwithstanding any election made by the deceased individual pursuant to the preceding sentence, the nonspouse designed beneficiary may elect to have distributions made under this paragraph (b)(i) if the transfer is made no later than the end of the year following the year of death. (ii) If the Owner's sole designated beneficiary is the Owner's surviving spouse, the entire interest will be distributed, starting by the end of the calendar year following the calendar year of the Owner's death (or by the end of the calendar year in which the Owner would have attained age 70 1/2, if later), over such spouse's life expectancy, or, if elected, in accordance with paragraph (b)(iii) below. If the surviving spouse dies before required distributions commence to him or her, the remaining interest will be distributed, starting by the end of the calendar year following the calendar year of the spouse's death, over the spouse's designated beneficiary's remaining life expectancy determined using such beneficiary's age as of his or her birthday in the year following the death of the spouse, or, if elected, will be distributed in accordance with paragraph (b)(iii) below. If the surviving spouse dies after required distributions commence to him or her, any remaining interest will continue to be distributed under the contract option chosen. (iii) If there is no designated beneficiary, or if applicable by operation of paragraph (b)(i) or (b)(ii) above, the entire interest will be distributed by the end of the calendar year containing the fifth anniversary of the Owner's death (or of the spouse's death in the case of the surviving spouse's death before distributions are required to begin under paragraph (b)(ii) above). (iv) Life expectancy is determined using the Single Life Table in Q&A-1 of §1.401(a)(9)-9 of the Income Tax Regulations. If distributions are being made to a surviving spouse as the sole designated beneficiary, such spouse's remaining life expectancy for a year is the number in the Single Life Table corresponding to such spouse's age in the year. In all other cases, remaining life expectancy for a year is the number in the Single Life Table corresponding to the beneficiary's age in the year specified in paragraph (b)(i) or (ii) and reduced by 1 for each subsequent year. (c) The "interest" in the IRA includes the amount of any outstanding rollover, transfer and recharacterization under Q&As-7 and -8 of §1.408-8 of the Income Tax Regulations and the actuarial value of any other benefits provided under the IRA, such as guaranteed death benefits. (d) For purposes of paragraph (b)(ii) above, required distributions are considered to commence on the date distributions are required to begin to the surviving spouse under such paragraph. However, if distributions start prior to the applicable date in the preceding sentence, on an irrevocable basis (except for acceleration) under an annuity contract meeting the requirements of §1.401(a)(9)-6 of the Income Tax Regulations, then required distributions are considered to commence on the annuity starting date. (e) If the sole designated beneficiary is the Owner's surviving spouse, the spouse may elect to treat the IRA as his or her own IRA. This election will be deemed to have been made if such surviving spouse makes a contribution to the IRA or fails to take required distributions as a beneficiary. (f) The required minimum distributions payable to a designated beneficiary from this IRA may be withdrawn from another IRA the beneficiary holds from the same decedent in accordance with Q&A 9 of § 1.408-8 of the Income Tax Regulations. 5. This Contract does not require fixed contributions.Any refund of premiums (other than those attributable to excess contributions) will be applied before the close of the calendar year following the year of the refund toward the payment of future premiums or the purchase of additional benefits. 6. (a) Maximum Permissible Amount.Except in the case of a qualified rollover contribution or a recharacterization (as defined in (f) below), no contribution will be accepted unless it is in cash and the total of such contributions to all the Owner's Roth IRAs for a taxable year does not exceed the applicable amount (as defined in (b) below), or the Owner's compensation (as defined in (h) below), if less, for that taxable year. The contribution described in the previous 2 sentence that may not exceed the lesser of the applicable amount or the Owner's compensation is referred to as a "regular contribution."However, notwithstanding the preceding limits on contributions, an individual may make additional contributions specifically authorized by statute – such as repayments of qualified reservist distributions, repayments of certain plan distributions made on account of a federally declared disaster and certain amounts received in connection with the Exxon Valdez litigation.A "qualified rollover contribution" is a rollover contribution that meets the requirements of Code § 408(d)(3) of the Internal Revenue Code, except the one-rollover-per-year rule of Code § 408(d)(3)(B) does not apply if the rollover contribution is from an IRA other than a Roth IRA (a "nonRoth IRA"). Contributions may be limited under (c) through (e) below. (b) Applicable Amount. The applicable amount is determined below: (i) If the Owner is under age 50, the applicable amount is $5,000. The $5,000 will be adjusted by the Secretary of the Treasury for cost-of-living increases under Code § 219(b)(5)(D). Such adjustments will be in multiples of $500. (ii) If the Owner is 50 or older, the applicable amount is $6,000. (c) Regular Contribution Limit. The maximum regular contribution that can be made to all the Owner's Roth IRAs for a taxable year is the smaller amount determined under (i) or (ii). (i) The maximum regular contribution is phased out ratably between certain levels of modified adjusted gross income ("modified AGI," defined in (h) below) in accordance with the following table: Full No Filing Status Contribution Phase-out Range Contribution Modified AGI Single or Head of Between $105,000 Household. or less and $120,000 or more Joint Return or Between $167,000 Qualifying Widow(er) or less and $177,000 or more Married-Separate. $0 Between $0 and Return or more If the Owner's modified AGI for a taxable year is in the phase-out range, the maximum regular contribution determined under this table for that taxable year is rounded up to the next multiple of $10 and is not reduced below $200. The dollar amounts above will be adjusted by the Secretary of the Treasury for cost-of-living increases under Code § 408A(c)(3).Such adjustments will be in multiples of $1,000. (ii) If the Owner makes regular contributions to both Roth and nonRoth IRAs for a taxable year, the maximum regular contribution that can be made to all the Owner's Roth IRAs for that taxable year is reduced by the regular contributions made to the Owner's nonRoth IRAs for the taxable year. (d) Qualified Rollover ContributionA “qualified rollover contribution” is a rollover contribution of a distribution from an eligible retirement plan described in Code § 402(c)(8)(B).If the distribution is from an IRA, the rollover must meet the requirements of Code § 408(d)(3), except the one-rollover-per-year rule of Code § 408(d)(3)(B) does not apply if the distribution is from a non-Roth IRA.If the distribution is from an eligible retirement plan other than an IRA, the rollover must meet the requirements of Code § 402(c), 402(e)(6), 403(a)(4), 403(b)(8), 403(b)10), 408(d)(3) or 457(e)(16), as applicable.Aqualified rollover contribution also includes (i) and (ii) below. 3 (i) All or part of a military death gratuity or service members’ group life insurance payment may be contribution if the contribution is made within 1 year of receiving the gratuity or payment.Such contributions are disregarded for purposes of the one-rollover-per-year rule under Code § 408(d)(3). (ii) All or part of an airline payment (as defined in § 125 of the Worker, Retiree, and Employer Recovery Act of 2008, Pub. L. 110-458 received by certain airline employees may be contributed if the contribution is made within 180 days of receiving the payment. (e) SIMPLE IRA Limits. No contributions will beaccepted under a SIMPLE IRA plan established by any employer pursuant to Code§ 408(p). Also, no transfer or rollover of funds attributable to contributions made by a particular employer under its SIMPLE IRA plan will be accepted from a SIMPLE IRA, that is, an IRA used in conjunction with a SIMPLE IRA plan, prior to the expiration of the 2-year period beginning on the date the Owner first participated in that employer's SIMPLE IRA plan. (f) Inherited IRA.If this is an inherited IRA within the meaning of Code § 408(d)(3), no contributions will be accepted. (g) Recharacterization. A regular contribution to a nonRoth IRA may be recharacterized pursuant to the rules in §1.408A-5 of the regulations as a regular contribution to this IRA, subject to the limits in (c) above. (h) Modified AGI. For purposes of (c) and (d) above, an Owner's modified AGI for a taxable year is defined in Code § 408A(c)(3)(C) and does not include any amount included in adjusted gross income as a result of a qualified rollover contribution. (i) Compensation. For purposes of (a) above, compensation is defined as wages, salaries, professional fees, or other amounts derived from or received for personal services actually rendered (including, but not limited to commissions paid salesmen, compensation for services on the basis of a percentage of profits, commissions on insurance premiums, tips, and bonuses) and includes earned income, as defined in Code § 401(c)(2) (reduced by the deduction the self-employed Owner takes for contributions made to a self-employed retirement plan). For purposes of this definition, Code § 401(c)(2) shall be applied as if the term trade or business for purposes of Code §1402 included service described in subsection (c)(6). Compensation does not include amounts derived from or received as earnings or profits from property (including but not limited to interest and dividends) or amounts not includible in gross income (determined without regard to Code § 112) Compensation also does not include any amount received as a pension or annuity or as deferred compensation. The term "compensation" shall include any amount includible in the Owner's gross income under Code § 71 with respect to a divorce or separation instrument described in subparagraph (A) of Code § 71(b)(2). In the case of a married individual filing a joint return, the greater compensation of his or her spouse is treated as his or her own compensation, but only to the extent that such spouse's compensation is not being used for purposes of the spouse making an IRA contribution.The term “compensation” also includes any differential wage payments as defined in Code § 3401(h)(2). . 7. Notwithstanding any Contract provisions to the contrary, no amount may be borrowed under the Contract and no portion may be used as security for a loan. 8. The portion of any payment made from the Contract representing earnings will be subject to a 10% penalty tax under Section 72(t) of the Code if such amounts are paid before the Owner attains the age of 59 ½, unless the payments meet one of the exceptions to the penalty tax for distributions from individual retirement plans under Section 72(t) of the Code. 9. The Owner agrees to provide all information necessary to prepare any reports required by Section 408(i) and 408A(d)(3)(D), Regulation Sections 1.408-5, or other guidance published by the Internal Revenue Service (IRS).The Company shall furnish annual calendar year reports 4 concerning the status of the annuity and such information concerning required minimum distributions as is prescribed by the Commissioner of Internal Revenue. Notwithstanding any other provisions which may be added or incorporated into the Contract, the provisions of this endorsement will be controlling.Any additional provisions inconsistent with Section 408A, the related Regulations, or other published guidance will be invalid.This endorsement will be amended by the Company as necessary to comply with the provisions of the Code, the related Regulations and other published guidance.Other amendments may be made with the consent of the persons whose signatures appear on the Contract. SECURITY BENEFIT LIFE INSURANCE COMPANY /s/ John F. Guyot John F. Guyot Secretary 5 Endorsement Effective Date (If Other Than Contract Date)
